         Case 6:19-mj-04098-MWP Document 51 Filed 10/27/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

UNITED STATES OF AMERICA,
                                                                  DECISION AND ORDER
                                      Plaintiff,
                                                                  19-MJ-4098
                       v.                                         20-MR-6113


BRIMA JALLOH,

                              Defendant.
________________________________________________



       Defense counsel moved for a mental competency examination of the defendant pursuant to

18 U.S.C. § 4241(a). The Government did not oppose the motion. United States Magistrate Judge

Marian W. Payson ordered the defendant to undergo a psychiatric examination.

       Defendant was committed to the Metropolitan Correctional Center in New York where he

underwent a full competency evaluation. A lengthy and thorough report (Dkt. #20 in 19-MJ-4098)

was submitted to the Court. The conclusion was that the defendant did not suffer from any mental

disease or defect, and that he was competent to stand trial.

       Counsel appeared before Magistrate Judge Payson advising that they did not object to the

competency findings and neither side requested a hearing.

       Thereafter, Magistrate Judge Payson issued a Report and Recommendation (Dkt. #48 in

19-MJ-4098) adopting the thorough psychiatric report and recommending that this Court determine

the defendant, Brima Jalloh, to be competent to stand trial.
         Case 6:19-mj-04098-MWP Document 51 Filed 10/27/20 Page 2 of 2




       The time within which to file objections to the Report and Recommendation have lapsed and

this Court has received no objections to the Magistrate Judge’s Report and Recommendation finding

the defendant competent to stand trial.



                                          CONCLUSION

       I accept and adopt the Report and Recommendation (Dkt. #48 in 19-MJ-4098; Dkt. #1 in

20-MR-6113) of United States Magistrate Judge Marian W. Payson. I have reviewed the psychiatric

report (Dkt. #20 in 19-MJ-4098) and I concur with the Magistrate Judge and the parties that there is

no basis to challenge the report’s findings that the defendant is indeed competent to stand trial.

Therefore, I concur with the report and find that the defendant does not suffer from any mental

disease or defect, and that he is competent to stand trial and to assist his court-appointed counsel.

       IT IS SO ORDERED.



                                       _______________________________________
                                               DAVID G. LARIMER
                                              United States District Judge
Dated: Rochester, New York
       October 27, 2020.




                                                  2
